 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10
          GILBERTO CHAVEZ,                        1:18-cv-01534-AWI-GSA-PC
11
                                Plaintiff,        ORDER GRANTING LEAVE TO AMEND THE
12                                                COMPLAINT
                     v.
13                                                ORDER DIRECTING CLERK TO FILE
          J. DOE #1, et al.,                      SECOND AMENDED COMPLAINT LODGED
14                                                ON FEBRUARY 19, 2020
                                Defendants.       (ECF No. 24.)
15

16

17

18

19   I.        BACKGROUND
20             Gilberto Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 16, 2018, Plaintiff filed
22   the Complaint commencing this action. (ECF No. 1.) On January 30, 2020, the court screened
23   the Complaint and issued an order requiring Plaintiff to either file an amended complaint or notify
24   the court that he is willing to proceed only with the deliberate indifference claim against
25   defendant Jane Doe #1, which was found cognizable by the court. (ECF No. 15.) On February
26   3, 2020, Plaintiff filed a First Amended Complaint. (ECF No. 16.) On February 5, 2020, Plaintiff
27   lodged another amended complaint. (ECF No. 18.) On February 7, 2020, the court issued an
28   order striking the lodged amended complaint as improperly filed. (ECF No. 22.)

                                                       1
 1          On February 19, 2020, Plaintiff lodged another amended complaint. (ECF No. 24.) The
 2   court construes Plaintiff’s lodged amended complaint as a request for leave to file a Second
 3   Amended Complaint.
 4   II.    LEAVE TO AMEND – RULE 15(a)
 5          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s
 6   pleading once as a matter of course at any time before a responsive pleading is served. Otherwise,
 7   a party may amend only by leave of the court or by written consent of the adverse party, and
 8   leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Because Plaintiff has
 9   already amended the complaint and no adverse party has appeared in this action, Plaintiff requires
10   leave of court to file another amended complaint.
11          “Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so
12   requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136 (9th Cir. 2006)
13   (quoting Fed. R. Civ. P. 15(a)). However, courts “need not grant leave to amend where the
14   amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue
15   delay in the litigation; or (4) is futile.” Id. The factor of “‘[u]ndue delay by itself . . . is
16   insufficient to justify denying a motion to amend.’” Owens v. Kaiser Foundation Health Plan,
17   Inc., 244 F.3d 708, 712, 713 (9th Cir. 2001) (quoting Bowles v. Reade, 198 F.3d 752, 757-58
18   (9th Cir. 1999)).
19          Discussion
20          The court finds no bad faith or futility in Plaintiff’s proposed amendment. The proposed
21   Second Amended Complaint arises from the same events at issue in both the Complaint and First
22   Amended Complaint. In fact, the proposed Second Amended Complaint appears identical to the
23   First Amended Complaint except for the addition of more exhibits. Because the First Amended
24   Complaint awaits the court’s requisite screening and has not been served, there will be no undue
25   delay or prejudice to Defendants in allowing Plaintiff to proceed with the Second Amended
26   Complaint. Therefore, Plaintiff shall be granted leave to amend, and the Second Amended
27   Complaint shall be filed.
28   ///

                                                     2
 1   III.      CONCLUSION
 2             Based on the foregoing, IT IS HEREBY ORDERED that:
 3             1.    Plaintiff is granted leave to amend the complaint;
 4             2.    The Clerk is directed to file the proposed Second Amended Complaint, which was
 5                   lodged on February 19, 2020; and
 6             3.    The Second Amended Complaint shall be screened in due course.
 7
     IT IS SO ORDERED.
 8

 9          Dated:   February 20, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
